Title: To Thomas Jefferson from David Humphreys, 4 November 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
Gra[ve]send Nov. 4th. 1790.

The only object of this letter is to inform you, that I have been unavoidably detained by the weather until the present moment; in which I am embarking.
Nothing has yet transpired to enable one to form a definitive conclusion, whether the great hostile preparations will terminate in war.
  Notwithstanding the Public continues to be amused and deluded, with pompous accounts, in all the Papers, of the offers of powerful Assistance from the Cherokee Ambassadors; Yet it is merely a Ministerial fiction to divert the popular attention, for the Government has good information that the Cherokees have far from 1000 men capable of bearing arms. This I heard yesterday myself from a Mr. Tate, who has formerly been employed in the Creek and Cherokee nations—and who, from a concurrence of circumstances, I [am confident] must be the father of McGillivray’s Nephew now in the care of Genl Knox. He says, he numbered the Creeks in 1773, and found them to consist of between 13 and 14,000 Souls.
Mr. Calonne’s Work on the French Government, and Mr. Burke’s Letters on the French Revolution have just made their appearance. I should have forwarded them to you, but found Mr Johnson had already done it. Calonne is gone to the Continent—probably to Turin. I have the honor to be, With perfect consideration Sir Your Most obedient & Most humble Servant,

D. Humphreys

